United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.E., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF INDIAN AFFAIRS, WINGATE
ELEMENTARY SCHOOL, Fort Wingate, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0847
Issued: February 16, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 10, 2021 appellant filed a timely appeal from a January 25, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty on September 4, 2019, as alleged.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 30, 2020 appellant, then a 59-year-old home living assistant, filed a traumatic
injury claim (Form CA-1) alleging that she experienced severe back and leg pain on September 4,
2019 while in the performance of duty. She described a series of work-related incidents occurring
on July 1 and 2, and August 14 and 20, 2019 during which she experienced back pain as a result
of heavy lifting and slipping on a wet floor that precipitated her inability to walk on
September 4, 2019. On the reverse side of the claim form appellant’s supervisor, T.M.,
acknowledged that she was injured while in the performance of duty and noted that his knowledge
of the facts about the injury conformed with her statements. Appellant did not stop work.
In a development letter dated December 21, 2020, OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of factual and medical evidence nee ded and
provided a factual questionnaire for her completion. OWCP specifically asked that appellant
clarify the dates of injury. In a separate development letter of even date, it requested that the
employing establishment provide additional information, including comments from a
knowledgeable supervisor regarding the accuracy of appellant’s allegations. OWCP afforded both
parties 30 days to respond.
Appellant submitted a signed statement of certification dated January 3, 2021, which was
attached to OWCP’s development letter; however, she did not respond to the development
questionnaire. In an accompanying November 14, 2019 statement, she indicated that she
previously sustained multiple injuries to her back and leg at work on July 1 and 2, and August 14
and 20, 2019 when she threw her back out as a result of heavy lifting up to 45 pounds and nearly
slipping on a wet floor. Appellant asserted that on September 4, 2019, during her night shift, and
after she had completed her regular duties and she was taking an online test when her back and leg
began to hurt and went numb. She alleged that she gradually began limping as her pain worsened
while escorting students to breakfast and class. Appellant noted that she asked a coworker to
temporarily take over her duties. She asserted that she left work with pain and did not return to
work until November 3, 2019, with restrictions, after she received medical care for spinal stenosis.
OWCP received discharge instructions dated September 4, 2019 from Stacy L. Pleasant,
an emergency department nurse practitioner, and September 7, 2019 from Dr. Safia Rubaii, Boardcertified in emergency medicine, noting back pain. Additionally, appellant submitted a
September 9, 2019 note from Javed P. Caprietta, an emergency department nurse practitioner,
noting radiculopathy.
In a September 17, 2019 progress note, Dr. John H. York, an osteopath, Board-certified in
orthopedic surgery, noted that appellant was unable to perform her regular duties.
In September 27, 2019 discharge note and instructions, an unidentifiable healthcare
provider noted that appellant was diagnosed with low back pain, bilateral sciatica, and multilevel
lumbar spinal stenosis and had underwent lumbar epidural steroid injections.
In a November 18, 2019 attending physician’s report (Form CA-20), Dr. Mia Lozada, a
Board-certified internist, provided a date of injury of September 4, 2019 and diagnosed severe

2

spinal stenosis at L3-4 and L4-5 levels and lower back pain. She opined that appellant’s conditions
were aggravated by work-related activity.
In a February 11, 2020 medical note, Dr. York provided work restrictions.
In a December 17, 2020 letter, Dr. Lozada noted that appellant was treated for diabetes
mellitus, high cholesterol, and spinal stenosis. She indicated that she was requesting disability due
to pain caused by the severe spinal stenosis.
By decision dated January 25, 2021, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the injury and/or events
occurred as she described. It concluded, therefore, that the requirements had not been met to
establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. The second component is whether the employment
incident caused a personal injury and can be established only by medical evidence. 6
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of

2

Supra note 1.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).

3

action.7 The employee has not met his or her burden of proof of establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee ’s statements
in determining whether a case has been established. An employee’s statement alleging that an
injury occurred at a given time and in a given manner is of great probative value and will stand
unless refuted by strong or persuasive evidence. 8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on September 4, 2019, as alleged.
Appellant has not provided sufficient detail to establish that a traumatic incident occurred
in the performance of duty as alleged. 9 On her January 30, 2020 Form CA-1 she indicated that she
experienced severe back and leg pain on September 4, 2019 while in the performance of duty, but
also alleged she sustained multiple work-related injuries on various dates during the period July 1
to August 20, 2019 and only later developed pain on September 4, 2019 attributed to these
incidents. In a development letter dated December 21, 2020, OWCP provided a factual
questionnaire for appellant’s completion and requested that she submit clarifying information
describing how and when her claimed injury actually occurred. Although appellant submitted a
signed statement of certification dated January 3, 2021, which was attached to OWCP’s
development letter; she did not specifically respond to the development questionnaire. Absent the
submission of supporting evidence, as was requested in the development questionnaire, it cannot
be determined that the incident occurred as alleged. 10
In a November 14, 2019 statement, appellant asserted that on September 4, 2019 she
experienced back and leg pain while completing an online test and then while escorting students
to breakfast and class. She again noted that she previously sustained multiple injuries to her back
and leg at work on July 1 and 2, and August 14 and 20, 2019. However, appellant provided no
other information or statement clarifying what work duties were alleged to have caused her claimed
injury on September 4, 2019. Moreover, she did not provide a description or any details of the
alleged September 4, 2019 incident sufficient to determine the circumstances surrounding her

7

See J.M., Docket No. 19-1024 (issued October 18, 2019); M.F., Docket No. 18-1162 (issued April 9, 2019).

8

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

9

See J.W., Docket No. 19-0335 (issued July 2, 2019); S.H., Docket No. 18-0026 (issued April 13, 2018).

10

L.Y., Docket No. 21-0221 (issued June 30, 2021); H.O., Docket No. 17-1176 (issued November 27, 2018).

4

injury.11 The Board has found that a vague recitation of the facts does not support an appellant’s
allegation that a specific incident occurred, which caused a work-related injury.12
OWCP also received medical reports dated September 4, 2019 through December 17,
2020, noting that appellant was treated for back pain and spinal stenosis. However, these reports
are insufficient to establish the factual component of appellant’s claim, as they provided no
indication as to how the injury occurred. 13 By failing to respond to the questionnaire, describing
the specific employment incident and circumstances surrounding her alleged injury, or providing
a history of injury when seeking medical treatment, appellant has not established that the traumatic
incident occurred on September 4, 2019 in the performance of duty, as alleged. 14
As the evidence of record is insufficient to establish that the incident occurred as alleged,
the Board finds that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for re consideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607. 15
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on September 4, 2019, as alleged.

11

See S.C., Docket No. 20-0733 (issued August 3, 2021); L.M., Docket No. 21-0109 (issued May 19, 2021).

12

L.M., Docket No. 20-1592 (issued May 3, 2021); R.P., Docket No. 19-1233 (issued November 19, 2019); E.C.,
Docket No. 19-0943 (issued September 23, 2019); see also K.S., Docket No. 17-2001 (issued March 9, 2018).
13

See M.E., Docket No. 20-1336 (issued July 2, 2021); S.Z., Docket No. 19-1125 (issued October 22, 2020).

14

S.C., supra note 11

15

To the extent that appellant is alleging an injury that occurred over more than one workday or work shift, she
may file a Form CA-2 with OWCP.

5

ORDER
IT IS HEREBY ORDERED THAT the January 25, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 16, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

